 272318 NLRB No. 25DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule the ad-
ministrative law judge's credibility resolutions unless a clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the judge's findings.2The judge also found merit in the General Counsel's contentionthat Zarb's activity was protected even if the acting supervisor posi-
tion is found to be a supervisory position under the Act. We find
it unnecessary to pass on this alternative analysis by the judge be-
cause we agree that Zarb was not a supervisor under the Act.3We note that, in its brief in support of exceptions, the Respond-ent concedes that the legality of its treatment of Zarb is necessarily
predicated on a finding that the acting supervisor's position was a
statutory supervisory position under the Act.Naples Community Hospital, Inc. and Communica-tions Workers of America, AFL±CIO. Cases12±CA±15823 and 12±CA±15872August 9, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEOn June 20, 1994, Administrative Law Judge J.Pargen Robertson issued the attached decision. The
Respondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt his recommended Order.The judge concluded, inter alia, that the Respondentviolated the Act by discriminatorily refusing to con-
tinue to appoint Rickie Zarb to the position of acting
supervisor. In so concluding, the judge found that the
acting supervisor position was not a supervisory posi-
tion within the meaning of Section 2(11) of the Act.
We agree.2In its brief in support of exceptions the Respondentcontends that the acting supervisor position meets no
fewer than three statutory criteria. Specifically it urges
that the acting supervisor's ``complete authority'' in
the lab means that this individual exercises independ-
ent judgment in: (1) assigning and responsibly direct-
ing work; (2) adjusting grievances; and (3) effectively
recommending discipline. The Respondent also con-
tends that failure to find statutory supervisor status
here would leave the laboratory without supervision
during the weekends when the acting supervisors are
in charge of the laboratory. In this latter connection,
the Respondent relies on Wright Memorial Hospital,255 NLRB 1319 (1981), and Pine Manor NursingCenter, 270 NLRB 1008, 1009 (1984).We are not persuaded by the Respondent's conten-tions that the judge erred in finding that the duties of
the acting supervisor appear routine in nature and that
Zarb did not perform functions that required independ-ent judgment. Thus, we note that only one of the Re-spondent's witnesses, former Laboratory Director
Karen Sandrick, testified concerning the alleged super-
visory duties of Zarb. As more fully described by the
judge, Sandrick testified that the acting shift supervisor
had sole responsibility for the lab. Sandrick also re-
ferred to certain numbered items listed on the regular
shift supervisor's job description as constituting the
duties of the acting supervisor, acknowledging that
there was no separate job description for the acting su-
pervisor. We find that Sandrick's testimony does not
provide a sufficient basis for establishing the three su-
pervisory criteria enumerated above, particularly when
certain other credited testimony is considered.For example, the judge found that Sandrick also tes-tified that the acting supervisor was not responsible for
the entire work assignments on that shift and that ad-
justments in work assignments would be made through
the actual supervisor. Similarly, Zarb, whose testimony
was fully credited by the judge, testified that the super-
visor in charge of the first shift would stay over andhandle major incidents in staffing the laboratory. With
regard to the matter of effectively recommending dis-
cipline, Sandrick described the acting supervisor as a
``recorder of the accurate facts'' who passed that infor-
mation on to Sandrick and other levels for review.
Sandrick did not testify that the acting supervisor made
a recommendation, much less an effective rec-
ommendation, on discipline.Turning to the Respondent's contention that a super-visory finding is necessary here because the acting su-
pervisor is in charge of the laboratory on weekends,
we find that the cases relied on by the Respondent are
readily distinguishable. In both Wright Memorial andPine Manor, supra, unlike here, the facilities wouldhave been without supervision during the times in
question. In the instant case, the record evidence shows
that a nursing supervisor was present in the hospital on
weekends. Furthermore, Zarb's uncontradicted testi-
mony is that she consulted with the laboratory director
by telephone both about test results to be given to pa-
tients and about performing certain tests not ordinarily
given during her weekend shift.On the record evidence and for the reasons found bythe judge, as further explained above, we find that the
Respondent failed to establish that Zarb was a super-
visor within the meaning of the Act and that the Re-
spondent's discriminatory refusal to continue to ap-
point her to the position of acting supervisor because
of her union activities violated Section 8(a)(1) and (3)
of the Act.3 273NAPLES COMMUNITY HOSPITALORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Naples Community Hos-
pital, Inc., Naples, Florida, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.Shelley B. Plass, Esq., for the General Counsel.William R. Radford, Esq., of Miami, Florida, for the Re-spondent.Marilyn W. Haith, of Greensboro, North Carolina, for theCharging Party.DECISIONJ. PARGENROBERTSON, Administrative Law Judge. Thishearing was held on March 23, 1994, in Naples, Florida. A
consolidated complaint issued on January 26, 1994. The
charges were filed on September 30 and October 29 and
amended on December 1, 1993.All parties were represented and afforded full opportunityto be heard, to examine and cross-examine witnesses, and to
introduce evidence. Respondent and General Counsel filed
briefs. Upon consideration of the entire record and the briefs,
I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent admitted that it is a Florida corporation inNaples, Florida, where it is engaged in the operation of a
hospital; that during a representative 12 months it received
gross revenues in excess of $250,000 and received goods
valued in excess of $50,000 directly from points outside the
State of Florida; and has been at material times, engaged in
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.I find that Respondent has been at material times an em-ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the National Labor Relations Act (the
Act).II. LABORORGANIZATION
Respondent admitted that the Charging Party (the Union)has been at material times a labor organization within the
meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICEALLEGATIONS
It is alleged that Respondent engaged in violation of Sec-tion 8(a)(1), including threats associated with a union orga-
nizing campaign and that Respondent has since September
18, 1993, denied an employee the opportunity to act as an
assistant supervisor on weekends because that employee
joined and assisted the Union.A. Nancy Medlen Threatened Employee with Denial ofOpportunity to Act as an Assistant SupervisorRickie Zarb testified that Nancy Medlen, acting laboratorydirector, called Zarb into Karen Sandrick's office andshowed Zarb a September 13 letter from the Union. Medlenasked if Zarb had authorized the Union to use her name andif Zarb gave her name to the Union to be on the organizing
committee.On September 18 Medlen told Zarb that she could not bein charge (acting supervisor) that day or ever again, because
it would be a conflict of interest because Zarb represented
the Union.LIS Coordinator Nancy Medlen testified that she was act-ing director in the laboratory during a time in 1993. She
learned of Rickie Zarb's involvement with the Union on Sep-
tember 14, 1993. On September 15 Medlen showed a union
letter to Rickie Zarb and asked for Zarb to verify that she
did indeed approve having her name listed on the union or-
ganizing committee. Zarb replied, ``yes.''Medlen admitted that after discussing the matter with man-agement, she talked with Zarb again on September 18 or 19.
Medlen told Zarb that it had been determined that the acting
supervisor (in charge) position presented a conflict of interest
with her role on the union organizing committee and that
Zarb would no longer serve as acting supervisor.1. DiscussionI found that both Zarb and Medlen appeared to testify tothe best of their recall. I was impressed with the demeanor
of both Zarb and Medlen and I credit their testimony. Zarb
is still employed by Respondent and, in view of the events
here having a direct impact on Zarb's welfare, I feel that her
recollection may be somewhat sharper than Medlen. There
does not appear to be any significant conflicts between Zarb
and Medlen, but to the extent there were any, I credit Zarb
over Medlen.2. FindingsI find, in view of the full record, that Rickie Zarb was toldby Nancy Medlen that she would no longer serve as acting
supervisor because of her inclusion on the union organizing
committee. In light of that fact and my findings below, I find
that action constitutes a violation of Section 8(a)(1) of the
Act.B. Marsha Mason Threatened Employee with Loss ofBenefits and Told Employees that an Attempt toUnionize Would be FutileDelores Tyrone testified that she is employed by Respond-ent as a registered nurse. Tyrone recalled there were two
staff meetings during the summer of 1993, regarding the
Union's organizing drive. Tyrone was at the first of those
meetings for only a short time. In the second meeting, which
was held by Marsha Mason, Tyrone recalled that Mason said
that as to benefits everybody would start at ground zero if
the Union came in. On cross-examination Tyrone said that
Mason did not say anything about bargaining when she said
benefits would start at ground zero. She also denied that
Mason ever told the employees that they could get more,
stay the same, or get less from bargaining. Tyrone denied
that Mason said benefits would be frozen.One of the employees with about 18 years of service askedabout her pension and Mason responded to the employee that
she may lose her pension. Tyrone recalled around that time
the Respondent was saying they could not handle more staff
because of budget problems. The employees asked Mason 274DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
how would the hospital handle increased benefits or in-creased staff if the Union came in. Mason replied there was
a possibility of people having to be let go. Mason told theemployees there would be money out of pocket if the em-
ployees went out on strike and they would lose their time in
the hospital, would lose their benefits and there was a possi-
bility their jobs would not be there when the strike was over.
Mason said that ``if you are out on strike you don't get
paid.''Registered Nurse Scarlette Rockey testified that she at-tended one of two meetings held by Respondent in regard to
the 1993 union organizing campaign. That meeting was the
first of June 1993. Marsha Mason held the meeting. Mason
told the employees that this particular union had no experi-
ence with health care professionals. Mason said the employee
benefits would be canceled and would be renegotiated; that
flexibilities in scheduling would be changed and controlled
by the Union; and that when the Union came in there would
be layoffs. Rockey denied employee benefits were discussed
against a background of give and take in negotiating.Registered Nurse Terry Tauferner testified about two staffmeetings in the summer of 1993 in which the Union was dis-
cussed. Marsha Mason presided and there were 8 or 10 em-
ployees present. Mason told the employees that if the Union
came in, they would lose all their benefits and have to start
from scratch or zero. Mason said the benefits would have to
be frozen. Also that the hospital could not afford the Union
and because of that they'd possibly have to lay people off.Nurse Manager Marsha Mason attended a nurse managermeeting on July 27, 1993. When she returned to her staff,
she held a meeting. She showed the employees a recent letter
from William Crone and asked if they had questions. One of
the employees mentioned that her benefits had been greatly
improved when a union came in at an earlier job she had.
Mason responded that she was fortunate it had worked that
way but that was not always the way the processes occurred.
Mason told the employees that sometimes there could be
more or less, as far as benefits, or they could stay the same
with negotiation and a contract. She made it clear that she
was against the Union. She testified that she told her staff
that since they had been notified officially of the union cam-
paign that all the employees' benefits had been frozen for the
most part with a few exceptions. She explained if there is
historical data saying that at a certain time we do a merit in-
crease then that could be allowed to occur. The staff had
questioned whether they could get their raises in October.
Mason also told the employees that in a previous occasion
it took 13 months for the union organizational campaign to
come to a vote. She told the employees that it may not take
that long or it may be longer and until that point things were
frozen other than the exceptions. She told the employees that
Respondent would bargain with the Union if it was elected.Mason said that once negotiations begin ``you don't startwith what we have right now as far as benefits or wages go.
We start with a blank sheet of paper and you build from
there .... 
but you start with nothing and you build fromthere. But at that point, everything is frozen until the contract
is signed.'' Mason stated there was only so much money
available and she used the example of a bucket. She said
there is however much in the bucket for benefits and some-
times you readjust but the compromise may be losing staff
positions in order to give more in the benefits.Barbara Messmer testified that she was present during themeeting when Marsha Mason discussed the letter from Re-
spondent's president, William Crone. She did not recall any-
thing being said about losing benefits. She recalls that bene-
fits were to stay the same unless changed by bargaining.Mason testified that she was sure that Scarlette Rockeywas not at that meeting on July 27. Barbara Messmer was
asked who was present and, among others, she named
Scarlette Rockey and Terry Tauferner. Messmer testified that
nothing was said to make her believe it would be futile to
select the Union.In an earlier meeting Mason told the employees that thehospital had to be factual in its information to the employees
but the unions aren't quite as rigid and unless you get it in
writing it's not a guarantee that they can provide what they
promise.Mason admitted having a conversation with Dee Tyroneand Laura Clancy in the coffee room. Patty McIlaney and
Barb Messmer came in and Terry (Tauferner) came in and
became vocal about when a union tried to come in 3 years
before he had received personal promises that were not kept.Marsha Mason admitted that she brought up solicitationfor the Union at a staff meeting in September 1993.1. DiscussionThere is a clear distinction between the testimony of Ty-rone, Rockey, and Tauferner and that of Marsha Mason.
Mason admits much of what was included in the others' tes-
timony. Mason recalled however, that she tied change in ben-
efits to bargaining, explaining that in collective bargainingthe employees could lose, retain, or even increase benefits
with the caveat that they could not exceed what was in the
``bucket'' and gains in one area would necessitate losses in
another. Tyrone, Rockey, and Tauferner, on the other hand,
recalled that Mason did not connect the threatened losses to
the collective-bargaining process. At another extreme from
Tyrone, Rockey, Tauferner, and Marsha Mason was Barbara
Messmer. Messmer did not recall that Mason threatened
losses of benefits under any circumstances.There was a conflict between Marsha Mason and BarbaraMessmer as to which employees were present at one of the
meetings. Messmer's testimony was similar to witnesses for
General Counsel and I credit Messmer to the extent she
agrees with Scarlette Rockey as to Rockey's presence in a
meeting with Marsha Mason. In other regards, however, I
found Messmer's testimony to be incredible on the basis of
her demeanor and her disagreement with all the other wit-
nesses. Messmer did not recall Mason saying anything about
losing benefits.Respondent also argued that the testimony by GeneralCounsel's witnesses is inconsistent because they occasionally
talked about all benefits being at a standstill and on other oc-
casions talked about benefits being lost. I find that does not
show inconsistencies. Even Marsha Mason recalled talking
about a freeze (referring to the campaign) and possible loss
of benefits.I was impressed with the testimony of Tyrone, Rockey,and Tauferner in light of their demeanor and the full record.
The differences in the testimony of the witnesses for General
Counsel and those for Respondent appear to be minor. There
were important differences however, in the respective testi-
mony. Mason recalled that she explained in detail that while 275NAPLES COMMUNITY HOSPITALwages and benefits were frozen during the campaign whichmay last 13 months; that it would only be during negotia-
tions that some benefits may be reduced or increased.I am convinced that Mason did talk about a freeze andabout what would occur if the Union came in. I am con-
vinced, however, from the testimony of Tyrone, Rockey, and
Tauferner that she did not logically connect the freeze with
the campaign and the possible loss of benefits with bargain-
ing, as she did during her testimony. Tyrone, Rockey, and
Tauferner recalled that Mason did not couple her threats with
negotiations. I find that Mason's comments were not linked
to the campaign and, separately, to negotiations in the way
she connected those events during her testimony. Tyrone and
Rockey were asked and specifically denied that Mason based
her projection of starting at ground zero on bargaining. Their
recollection was that she told them they could lose benefits
if the Union came in.Tyrone, Rockey, and Tauferner all remain employed byRespondent and all testified against Respondent's interest. I
credit their testimony. There were errors which may have
been due to the witnesses not being present throughout the
conversations. In that regard, I believe that Tyrone was mis-
taken when she testified that Mason said nothing about bene-
fits being frozen.2. FindingsI find that the employees were threatened that if the Unionwas selected their benefits could be reduced to zero, pension
rights and flexibility in scheduling could be lost, and some
employees may be laid off. Mason also indicated that elec-
tion of the Union would be futile because there was only a
bucket of benefits and if there were improvements in one
area, there would be reductions in others. I find that Mason's
comments constitute threats as to what could happen if the
employees elected the Union in violation of Section 8(a)(1).
Belcher Towing Co., 265 NLRB 1258, 1268 (1982); Taylor-Dunn Mfg. Co., 252 NLRB 799, 800 (1980); Madison Kipp,240 NLRB 879 (1979).C. Respondent Has Denied Employee Rickie ZarbOpportunity to Act as Assistant SupervisorRickie Zarb testified that she is employed by Respondentas a medical technologist III.Zarb has worked for Respondent for approximately 7years. Her pay is $18.43 per hour. Zarb testified that she
works 10 hours a day, 4 days a week from 1 to 11:30 p.m.
Her supervisor is Doris Waller who is a medical technologist
ASCP. In September 1993, Doris Waller reported to Karen
Sandrick, laboratory director. Sandrick reported to Plama
Fuson, vice president. Sandrick had two assistant supervisors,
Carol Jacobson and Brian Reschse.Zarb was active in the Union's campaign to organize Re-spondent's employees. She learned of the union campaign in
August 1993. She attended four union meetings. Zarb was a
member of the union organizing committee and she was list-
ed as a member of that committee in a September 13, 1993
letter the Union sent Respondent. Respondent received that
letter on September 14.As shown above, Zarb testified that Acting Laboratory Di-rector Medlen showed Zarb the Union's September 13 letter
and asked if Zarb had authorized the Union to use her name.Medlen asked if Zarb gave her name to the Union to be onthe organizing committee. On September 18 Medlen told
Zarb that she could not be put in charge because it would
be a conflict of interest because Zarb represented the Union.LIS Coordinator Nancy Medlen testified that she was act-ing director in the laboratory during a time in 1993. She
learned of Rickie Zarb's involvement with the Union on Sep-
tember 14, 1993. On September 15 Medlen showed the letter
to Rickie Zarb and asked for Zarb to verify that she did in-
deed approve having her name listed. Zarb replied yes.Medlen admitted that after discussing the matter with man-agement, she talked with Zarb again on September 18 or 19.
Medlen told Zarb that it had been determined that the acting
supervisor position presented a conflict of interest with her
role on the union organizing committee and that Zarb would
no longer serve as acting supervisor.Around September 21 Karen Sandrick told Zarb she wassurprised and disappointed in Zarb because of the Union's
September 13 letter. Zarb replied that she was interested in
the Union for the benefits and job security. Sandrick told
Zarb she felt Zarb was making a mistake.Karen Sandrick admitted that she was ``surprised and dis-appointed'' when she was informed that Zarb's name was in
the Union's letter. She admitted that she called Zarb into the
office and expressed her disappointment.The 2-week work schedule had already been publishedwhen Medlen told Zarb on September 18 that she could not
be in charge (acting supervisor). According to that schedule
Zarb was scheduled to be in charge on Sunday, September
24. Zarb was reassigned and employees Jane Hawkins and
Jim Krump were placed in charge that day. Since that time
Zarb has not received an in-charge (acting supervisor) assign-
ment.During the time Zarb was in charge (acting supervisor),there were supervisors in other departments.On weekends as well as other times when the shift super-visor was not on duty, the supervision in the laboratory
would rotate among a group. Those employees were mostly
medical technologists. Two of the five or seven employees
that rotated to ``in charge'' were Assistant Supervisors Carol
Jacobson and Brian Reschke. The others were not super-
visors.Rickie Zarb testified that while she was in charge, she didnot have the authority to interview job applicants. She could
permit employees to leave early and she could reassign work
within each employee's job description. She did not have
that authority on days when she was not in charge. She did
not handle the timecards and she did not have access to per-
sonnel records. She did not have authority to purchase items
on the hospital's credit.Zarb filled out incident reports as part of her duties whileshe was in charge. Although she did not have authority to
discipline employees, some employees were disciplined on
the basis of what was in the incident report.Zarb did not attend supervisory meetings. When she wasin charge on weekends the workload was lighter than during
a normal weekday.Rickie Zarb could not inspect work quality when she wasin charge. She could report rules infractions, but she could
not discipline an employee. She could report rules infractions
during her normal duty. She continued to perform her normal
duties on those occasions when she was in charge. Zarb esti- 276DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
mated that her normal duties would require 95 percent of hertime and 5 percent of her time would be on in charge duties
on those occasions when she was in charge.Karen Sandrick testified that she is now a corporate plan-ner for CHC which is the parent corporation of the hospital.
Until November 1993, Sandrick was director of the labora-
tory. Sandrick introduced the career ladder concept to the
lab. A similar program was in place in nursing.Karen Sandrick was away during August and September1993. Nancy Medlen was in charge of the laboratory during
that period. When Sandrick returned to the hospital she was
told about Rickie Zarb's inclusion on the Union's organizing
committee. At that time Zarb was the chair of the career lad-
der committee. Sandrick reviewed Zarb's role on the career
ladder and her ``supervisory position'' and decided there was
no conflict in the career ladder position but that there was
a conflict of interest ``because of the managerial types of
things (Zarb) was responsible for on the weekends on the 3±
11 shift.''During the hearing Sandrick reviewed the job descriptionand performance standards of the shift supervisor. Sandrick
testified that the acting shift supervisor was charged with the
duties specified in paragraphs 1, 2, 3, 5, and 9 of the job
description and performance standards for the shift super-
visor position:II. MAJORRESPONSIBLITIESANDPERFORMANCE
STANDARDS:1. Provides direct supervision to the section or shift,coordinating workflow and scheduling staff to provide
adequate coverage and efficient use of personnel.2. Performs technical bench work to provide ade-quate coverage as workload fluctuates.3. Maintains and troubleshoots instrumentation to in-clude routine operation as well as failures. Resolves all
problems and communicates with other shifts concern-
ing status of downtime.5. Complies with basic hospital policies, rules, andsafety regulations. Practices good guest relations.9. Communicates clearly and gives assistance to em-ployees, and other supervisors, and all healthcare pro-
fessionals in an effective and timely manner.Those items in the job description and performance stand-ards for shift supervisor, that were not included in Karen
Sandrick's outline of acting supervisor duties included:4. Evaluates job performance of employees in sectionor shift by annual performance appraisal. Counsels em-
ployees following hospital procedures in an effective
manner when disciplinary action is necessary.....
6. Maintains inventory of all needed reagents andsupplies in a cost effective manner. Provides input for
selection of vendors.7. Plans and coordinates orientation and training ofnew employees and students in conjunction with Edu-
cation Coordinator. Provides intertraining of all shift
personnel to insure adequate availability of trained staff.8. Attends all hospital and laboratory meetings as di-rected. Attends workshops and training programs as di-rected to acquire advanced skills. Communicates infor-mation gained to staff via inservice programs.....
10. Completes special projects as assigned by Ad-ministrative Director.Sandrick testified that the position of acting supervisorwas discussed with would be candidates for the job and, if
the person ``did not want to accept the responsibilities, there
was no pressure put on those individuals to assume those re-
sponsibilities.'' Acting supervisor was rotated among the
people that were interested in those duties. Sandrick testified
that employees called the acting supervisor when they could
not report for work. The acting supervisor was not respon-
sible for the entire work assignments on that shift. Adjust-
ments in work assignments would be made through the ac-
tual supervisor.Acting supervisors did have authority to send employeeshome. If there was a malfunction of an instrument the acting
supervisor would be responsible for calling a repairman, di-
verting the work to another instrument or locating a courier
to take the materials to another institution to perform the test
on behalf of the hospital.Additionally, the acting supervisor would contact a pathol-ogist when one was requested by another physician.If a complaint was filed, the acting supervisor would beresponsible for thorough investigation which could include
visiting with the patient to insure the problem had been cor-
rected. The acting supervisor would then prepare a report
called a variance report which would be sent to the Risk
Management Department. Also if there was a problem in the
laboratory such as with handling a specimen, the acting su-
pervisor would be consulted and asked to sign the report.
The acting supervisor did not have authority to discipline an
employee even though a report signed by the acting super-
visor could lead to discipline.1. DiscussionI find that the cumulative testimony illustrated that Re-spondent did deny Rickie Zarb the opportunity to act as as-
sistant supervisor because of her inclusion on the union orga-
nizing committee. As shown above, I find that Zarb was a
credible witness in view of her demeanor and the full record.
Moreover, I note that her entire testimony was substantially
corroborated by witnesses for Respondent.2. FindingsAs to the alleged violation of Section 8(a)(1) by denyingRickie Zarb continued acting supervisory assignments, I shall
first examine whether General Counsel proved a prima facie
case. Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982); NLRBv. Transportation Management Corp., 462 U.S. 393 (1983).The record established that Zarb engaged in union activi-ties. The record shows that Zarb was on the union organizing
committee and Respondent learned of that on September 14,
1993.The record also proved Respondent's union animus to itsemployees' union activities. As shown above, Respondent
engaged in 8(a)(1) violations by threatening its employees
because of their union activities. 277NAPLES COMMUNITY HOSPITALMoreover, where, as here, the alleged basis for the actionagainst an employee is protected union activity, the Board
and courts have found the action of the employer to be inher-
ently destructive of Section 7 rights. NLRB v. Great DaneTrailers, 388 U.S. 26 (1967).Respondent's alleged grounds to withhold acting super-visor assignments to Zarb was her inclusion on the Union or-
ganizing committee. Such activity is protected union activity.The record failed to show business justification for Re-spondent's action against Zarb. She was told that there was
a conflict of interest in a member of the union organizing
committee serving in the position of acting supervisor. There
was no credited evidence, however, proving an actual con-
flict existed. The duties of acting supervisor, as noted herein,
did not show an inherent conflict of interest. Karen Sandrick
testified there was a conflict ``because of the managerial
types of things (Zarb) was responsible for on the weekendson the 3-11 shift.'' There was no showing, however, of how
those ``managerial types of things'' would conflict in interest
with the duties of a member of the Union's organizing com-
mittee.I find that General Counsel proved, prima facie, that a mo-tivation for Respondent action against Zarb was Zarb's pro-
tected union activity, i.e., her inclusion on the union organiz-
ing committee. Electromedics, Inc., 299 NLRB 928 (1990).Respondent argued that despite Zarb's inclusion on theunion organizing committee, it was not forbidden by the Act
from refusing her the acting supervisor assignments, because
that is an unprotected position.That question has been considered before:
Under Section 2(3) of the act ``employee'' as defineddoes not include foremen or other supervisory person-
nel; and, it is urged, the denial of a supervisory position
is for that reason not within the protection of the Act.
But, even if we assume, arguendo, that an applicant fora supervisory position who was not already an em-
ployee of this particular employer would not have been
a protected employee under the Act, it does not follow
that Finch was similarly not protected. At the time the
discrimination took place he was clearly a protected
employee, and his prospects for promotion were among
the conditions of his employment. The Act protected
him so long as he held a nonsupervisory position, and
it is immaterial that the protection thereby afforded was
calculated to enable him to obtain a position in which
he would no longer be protected. [NLRB v. Bell Air-craft Corp., 206 F.2d 235, 237 (2d Cir. 1953).]Respondent contended that the acting supervisor positionis a supervisory position as defined in the Act. General
Counsel pointed to United Exposition Service, 300 NLRB211 (1990), as illustrating that Zarb's activity was protected
if acting supervisor is a supervisory position. General Coun-
sel also argued that the position of acting supervisor is not
a supervisory position as defined in the Act.In United Exposition Service, the employer stopped usingan employee as supervisor on out of town work because of
the employee's action while on a picket line. The Board af-
firmed Administrative Law Judge Leiner's finding that the
employee was engaged in protected activity and that the em-
ployer engaged in unlawful conduct by refusing to continue
to use the employee as an out of town supervisor. JudgeLeiner found that the employee engaged in protected activitywhile an employee as opposed to the situation in ParkerRobb Chevrolet, 262 NLRB 402 (1982), where the allegeddiscriminatee was discharged because of actions in his role
as a supervisor.Here there was no contention that Rickie Zarb engaged inunion activities in her role of acting supervisor. She was de-
nied that job because she was listed as a member of the
union organizing committee. Therefore, under the reasoning
of United Exposition Service, her conduct was protected andRespondent, by refusing to continue to assign her work as
acting supervisor, engaged in unlawful discrimination be-
cause of her union activity:In view of the above-cited precedents, therefore, Iconclude that Respondent's discriminatory failure to re-appoint Gibson to the position of out-of-town super-visor, a reappointment which Respondent had histori-
cally followed over a 9-year period, interrupted only
because of Gibson's protected union activities as anemployee, violated Section 8(a)(3) and (1) of the act.
In reaching that conclusion, I further conclude that the
failure to reappoint him as a supervisor occurred while
Gibson was an employee and on account of lawfulunion activity in which he engaged as an employee.
Therefore the discrimination violated his rights as an
employee. [United Exposition Service, 300 NLRB 209,222 (1990).]Respondent argued the instant matter must be distin-guished from United Exposition, because that case involvedthe employee in question being assigned to temporary super-
visory positions at other locations. Here Zarb was assigned
at the same hospital where she performed her nonsupervisory
duties.To the issue of loyalty I am unable to see that it wouldmake any difference whether the supervisory positions are at
one location or another. I find that Respondent failed to
make a case that Zarb would compromise her loyalty to Re-
spondent by being on the union organizing committee. I find
that United Exposition is applicable to the instant situation.Moreover, in the instant situation, there is a question aboutwhether the job of acting supervisor was actually a super-
visory position. Respondent in arguing that it was a super-
visory position pointed to Canonie Transportation Co., 289NLRB 299, 300 (1988), on the contention that where one
performs both supervisory and nonsupervisory duties, the
Board applied the ``regular and substantial test.''Respondent argued that health care never sleeps and thatit must have absolute loyalty with no possibility of conflict
compromise from its supervisory designates at all times. It
was for that reason that Zarb was removed from the acting
supervisor position.Section 2(11) of the Act provides:The term ``supervisor'' means any individual havingauthority, in the interest of the employer, to hire, trans-
fer, suspend, lay off, recall, promote, discharge, assign,
reward, or discipline other employees, or responsibly to
direct them, or to adjust their grievances, or effectively
to recommend such action, if in connection with the
foregoing the exercise of such authority is not a merely 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''routine or clerical nature, but requires the use of inde-pendent judgment.Rickie Zarb admitted that she was responsible for inves-tigating incidents and preparing reports. She could permit
employees to leave early and she could reassign employees
to jobs within their job description. She received an addi-
tional $.75 an hour when serving as an acting supervisor.
Acting supervisors were responsible for insuring they had an
adequate staff. Staff members could be called in or required
to stay overtime. However, the acting supervisor could not
grant overtime pay. The acting supervisor was required toprepare incident reports and to communicate with appropriate
officials. In the event of a malfunction the acting supervisor
was responsible for calling a repairman and diverting the
work to avoid the malfunction and, if necessary, locating a
courier to take the materials to another location to perform
necessary tests. When a physician requested a pathologist the
acting supervisor was required to locate one. During week-
ends the acting supervisor was the only person with authority
in the laboratory. There were supervisors in other depart-
ments within the hospital.Before September 14, 1993, Zarb had averaged 31 to 35acting supervisor assignments each year.The acting supervisor did not attend supervisory meetings.The acting supervisor lacked authority to interview job appli-
cants. The acting supervisor was not responsible for time
cards and did not have access to personnel records.The acting supervisor did not inspect work quality or dis-cipline employees. Zarb estimated that she spent 95 percent
of her time as acting supervisor, engaged in her regular du-
ties as a medical technologist III.The duties of the acting supervisor appear routine in na-ture. Rickie Zarb did not perform functions that required
independent judgment. Obviously, there is some discretion
required in permitting employees to leave early and to call
needed staff members into work. There was no showing,
however, that Zarb had the discretion to do more than rou-
tinely phone unscheduled employees to fill vacancies or to
do more than permit employees to leave early at their re-
quest. The other duties, calling repairmen or diverting lab
test to other sources, preparing reports, and calling patholo-
gists, are routine duties and require no independent judg-
ment. In view of the above and the full record, I find that
the job of acting supervisor was not a supervisory position.On the basis of my finding above, I find that Respondentviolated Section 8(a)(1) of the Act by refusing to continue
to assign Rickie Zarb to the position of acting supervisor as
it had done before September 14, 1993, due to her position
as a member of the union organizing committee.ADDITIONALCONCLUSIONSOF
LAWRespondent violated Section 8(a)(1) of the Act by threat-ening its employees with loss of opportunity to be acting su-
pervisor, with loss of benefits, with loss of pension, and with
layoffs and by discriminatorily refusing to continue to ap-
point Rickie Zarb to the position of acting supervisor. Re-
spondent thereby engaged in unfair labor practices affecting
commerce within the meaning of Section 2(6) and (7) of the
Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action de-
signed to effectuate the policies of the Act.Having found that Respondent has illegally refused to con-tinue to assign its employee Rickie Zarb to the position of
acting supervisor because of her protected activities, I shall
order Respondent to offer Rickie Zarb immediate reinstate-
ment to her former position on a regular basis in the manner
of her assignments before September 14, 1993. I further
order Respondent to make Zarb whole with interest, for any
loss of earnings she suffered as a result of the discrimination
against her and that Respondent remove from its records any
reference to the unlawful actions against Zarb, and notify her
in writing that Respondent's unlawful conduct will not be
used as a basis for further personnel action. Backpay shall
be computed as described in F. W. Woolworth Co., 90 NLRB289 (1950), with interest as described in New Horizons forthe Retarded, 283 NLRB 1173 (1987).ORDER1The Respondent, Naples Community Hospital, Inc., its of-ficers, agents, successors, and assigns, shall1. Cease and desist from
(a) Threatening its employees with loss of benefits, withloss of pension, with layoffs, and with loss of assignment to
acting supervisor because of their activities on behalf of
Communications Workers of America, AFL±CIO, or any
other labor organization.(b) Refusing to assign employee Rickie Zarb to the posi-tion of acting supervisor because of Zarb's union activities.(c) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer its employee Rickie Zarb full reinstatement to itsposition of acting supervisor in the manner of its practice be-
fore September 14, 1993, and make Zarb whole for any loss
of earnings plus interest, she suffered by reason of its illegal
actions.(b) Post at its facility in Naples, Florida, copies of the at-tached notice.2Copies of the notice, on forms provided bythe Regional Director for Region 12, after being signed by
the Respondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and maintained
for 60 consecutive days in conspicuous places including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to ensure 279NAPLES COMMUNITY HOSPITALthat the notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBYTHE
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choiceTo act together for other mutual aid and protectionTo choose not to engage in any of these protectedconcerted activities.WEWILLNOT
threaten to refuse to assign our employeesto acting supervisor because they engage in activities on be-
half of Communications Workers of America, AFL±CIO, or
any other labor organization.WEWILLNOT
threaten our employees with loss of bene-fits, with layoff, and with loss of pension because of our em-
ployees' activity on behalf of a labor organization.WEWILLNOT
refuse to assign our employees to acting su-pervisor because of our employees' union activities.WEWILL
offer full reinstatement to Rickie Zarb to her as-signment of acting supervisor in the manner of her assign-
ments on and before September 13, 1993.WEWILL
make Rickie Zarb whole for any loss of earningsshe suffered by reason of our discrimination against her with
interest.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their
rights guaranteed them by Section 7 of the Act.NAPLESCOMMUNITYHOSPITAL, INC.